UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1444



PATRICIA ANN PRATT,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2145-MJG)


Submitted:   August 15, 2002                  Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Ann Pratt, Appellant Pro Se.         Thomas Michael DiBiagio,
Ariana Wright Arnold, OFFICE OF THE           UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia   Ann   Pratt   appeals   the   district   court’s   order

accepting a magistrate judge’s recommendation to dismiss Pratt’s

complaint regarding social security benefits for failure to exhaust

administrative remedies.      We have reviewed the record and the

district court’s order and find no reversible error.       Accordingly,

we affirm on the reasoning of the district court.         See Pratt v.

Sec’y, Dep’t of Health & Human Servs., No. CA-01-2145-MJG (D. Md.

filed Apr. 15 & entered Apr. 16, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               AFFIRMED




                                   2